EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Joanna Chen (Reg. No. 72,754) on 8/16/21.

The application has been amended as follows:

Rewrite claim 1 as follows:
“1. (Currently Amended) A method comprising:
electing a cluster coordinator for a cluster, the cluster being a host-process pairing of nodes with a similarity threshold of one or more feature vectors associated with the nodes;
processing telemetry data for a plurality of flows associated with a set of devices in a network, the telemetry data received from a sensor registered by the cluster coordinator;
generating an application dependency map based on the processed telemetry data, the application dependency map indicating interconnectivities or dependencies of a plurality of flowlets of a flow from the plurality of flows, each flowlet of the plurality of flowlets comprising a sub-flow of the flow;
determining a baseline metric for a first flowlet of the plurality of flowlets;

determining an anomalous flowlet based on a comparison of the baseline metric for the first flowlet and the corresponding metric for the second flowlet.”;

Rewrite claim 3 as follows:
“3. (Currently Amended) The method of claim 1, further comprising:
determining a plurality of nodes of the application dependency map based on server and process features;
determining a plurality of edges of the application dependency map based on flow information in the telemetry data, wherein the flow information is associated with one or more flows between nodes of the plurality of nodes;
determining a first feature vector for a first node of the plurality of nodes; and
determining [[a]] the cluster comprising the first node and a second node of the plurality of nodes of the application dependency map, the cluster being determined based on [[a]] the similarity threshold 

Rewrite claim 8 as follows:
“8. (Currently Amended) A system comprising:
one or more processors; and
memory having stored thereon instructions which, when executed by the one or more processors, cause the one or more processors to:
elect a cluster coordinator for a cluster, the cluster being a host-process pairing of nodes with a similarity threshold of one or more feature vectors associated with the nodes;
process telemetry data for a plurality of flows associated with a set of devices in a network, the telemetry data received from a sensor registered by the cluster coordinator;
generating an application dependency map based on the processed telemetry data, the application dependency map indicating interconnectivities or dependencies of a plurality of flowlets of a flow from the plurality of flows, each flowlet of the plurality of flowlets comprising a sub-flow of the flow;
determine a baseline metric for a first flowlet of the plurality of flowlets;
determine, based on additional telemetry data associated with a second flowlet, a corresponding metric for the second flowlet; and
determine an anomalous flowlet based on a comparison of the baseline metric for the first flowlet and the corresponding metric for the second flowlet.”;

Rewrite claim 10 as follows:
“10. (Currently Amended) The system of claim 8, the memory having stored thereon instructions which, when executed by the one or more processors, cause the one or more processors to:
determine a plurality of nodes of the application dependency map based on server and process features;
determine a plurality of edges of the application dependency map based on flow information in the telemetry data, wherein the flow information is associated with one or more flows between nodes of the plurality of nodes;
determine a first feature vector for a first node of the plurality of nodes; and
determine [[a]] the cluster comprising the first node and a second node of the plurality of nodes of the application dependency map, the cluster being determined based on [[a]] the similarity threshold 

Rewrite claim 16 as follows:
“16. (Currently Amended) At least one non-transitory computer-readable medium having stored thereon instructions which, when executed by one or more processors, cause the one or more processors to:
elect a cluster coordinator for a cluster, the cluster being a host-process pairing of nodes with a similarity threshold of one or more feature vectors associated with the nodes;
process telemetry data for a plurality of flows associated with a set of devices in a network, the telemetry data received from a sensor registered by the cluster coordinator;
generating an application dependency map based on the processed telemetry data, the application dependency map indicating interconnectivities or dependencies of a plurality of flowlets of a flow from the plurality of flows, each flowlet of the plurality of flowlets comprising a sub-flow of the flow;
determine a baseline metric for a first flowlet of the plurality of flowlets;
determine, based on additional telemetry data associated with a second flowlet, a corresponding metric for the second flowlet; and
determine an anomalous flowlet based on a comparison of the baseline metric for the first flowlet and the corresponding metric for the second flowlet.”; and

Rewrite claim 18 as follows:
“18. (Currently Amended) The at least one non-transitory computer-readable medium of claim 16, having stored thereon instructions which, when executed by the one or more processors, cause the one or more processors to:
determine a plurality of nodes of the application dependency map based on concatenated server and process features;
determine a plurality of edges of the application dependency map based on flow information in the telemetry data, wherein the flow information is indicative of one or more flows between nodes of the plurality of nodes;
determine a first feature vector for a first node of the plurality of nodes; and
determine [[a]] the cluster comprising the first node and a second node of the plurality of nodes of the application dependency map, the cluster being determined based on [[a]] the similarity threshold 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a method comprising: electing a cluster coordinator for a cluster, the cluster being a host-process pairing of nodes with a similarity threshold of one or more feature vectors associated with the nodes; processing telemetry data for a plurality of flows associated with a set of devices in a network, the telemetry data received from a sensor registered by the cluster coordinator; generating an application dependency map based on the processed telemetry data, the application dependency map indicating interconnectivities or dependencies of a plurality of flowlets of a flow from the plurality of flows, each flowlet of the plurality of flowlets comprising a sub-flow of the flow; determining a baseline metric for a first flowlet of the plurality of flowlets; determining, based on additional telemetry data associated with a second flowlet, a corresponding metric for the second flowlet; and determining an anomalous flowlet based on a comparison of the baseline metric for the first flowlet and the corresponding metric for the second flowlet” in light of other features as recited in independent claim 1 and similarly recited in independent claims 8 and 16. Dependent claims 2-7, 9-15 and 17-20 are allowed at least by virtue of their dependencies from the independent claims.

“Wang et al.” (US PGPUB 2014/0165054) (hereinafter Wang) discloses applying an application-level dependency discovery and anomaly detection to find application-level dependencies in virtual machines and generating an application-level topology with anomaly.
Wang does not explicitly disclose method comprising: electing a cluster coordinator for a cluster, the cluster being a host-process pairing of nodes with a similarity threshold of one or more feature vectors associated with the nodes; processing telemetry data for a plurality of flows associated with a set of devices in a network, the telemetry data received from a sensor registered by the cluster coordinator; generating an application dependency map based on the processed telemetry data, the application dependency map indicating interconnectivities or dependencies of a plurality of flowlets of a flow from the plurality of flows, each flowlet of the plurality of flowlets comprising a sub-flow of the flow; determining a baseline metric for a first flowlet of the plurality of flowlets; determining, based on additional telemetry data associated with a second flowlet, a corresponding metric for the second flowlet; and determining an anomalous flowlet based on a comparison of the baseline metric for the first flowlet and the corresponding metric for the second flowlet.

“Matray et al.” (US PGPUB 2020/0084121) (hereinafter Matray) discloses monitoring data transmissions between a plurality of resources at a node of a network, identifying a pattern in the monitored data transmissions between the plurality of resources at the node of the network, and adapting a distribution of the plurality of resources at the node of the network based on the identified pattern in the monitored data transmissions.
Matray does not explicitly disclose method comprising: electing a cluster coordinator for a cluster, the cluster being a host-process pairing of nodes with a similarity threshold of one or more feature vectors associated with the nodes; processing telemetry data for a plurality of flows associated with a set of devices in a network, the telemetry data received from a sensor registered by the cluster coordinator; generating an application dependency map based on the processed telemetry data, the application dependency map indicating interconnectivities or dependencies of a plurality of flowlets of a flow from the plurality of flows, each flowlet of the plurality of flowlets comprising a sub-flow of the flow; determining a baseline metric for a first flowlet of the plurality of flowlets; determining, based on additional telemetry data associated with a second flowlet, a corresponding metric for the second flowlet; and determining an anomalous flowlet based on a comparison of the baseline metric for the first flowlet and the corresponding metric for the second flowlet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
August 16, 2021